229 Ga. 304 (1972)
190 S.E.2d 914
CITY OF CHAMBLEE et al.
v.
BRIDGES.
27247.
Supreme Court of Georgia.
Argued June 13, 1972.
Decided June 28, 1972.
Richardson, Chenggis & Constantinides, George G. Chenggis, for appellants.
UNDERCOFLER, Justice.
This is a mandamus action to compel the City of Chamblee et al. to hold a nuisance hearing. The trial court ordered the hearing to be held and awarded attorney's fees to the plaintiff. The hearing was subsequently held. The appeal is from the order of the trial court. Held:
1. The appellant contends that the trial court erred in awarding attorney's fees to the plaintiff's attorney in the amount of $1,500.
"Ordinarily the services of an attorney must be paid for by the client who employs him. Code § 24-1404; Murphey v. Brock, 206 Ga. 9 (2c) (55 SE2d 564)." Hill v. Bush, 206 Ga. 543, 547 (57 SE2d 670). There is nothing in this record which would authorize the payment of attorney fees and the trial court erred in ordering such payment.
It is directed that the $1,500 awarded as attorney's fees to the plaintiff's attorney be stricken from the judgment.
2. The question concerning whether the trial court erred in ordering the hearing is moot.
Judgment affirmed with direction. All the Justices concur.